STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

SENIORS' CLUB, L.L.C., A NO. 2022 CW 0356
LOUISIANA LIABILITY COMPANY,
SENIOR'S CLUB ADHC AND PCA PAGE 1 OF 2

CENTER (LOUISIANA MEDICAID
PROVIDER NO. 17259), SENIOR'S
CLUB ADULT DAY HEALTH
(LOUISTANA MEDICAID PROVIDER
NO. 56088), SENIOR'S CLUB
(LOUISTANA MEDICAID PROVIDER
NO. 11460)

VERSUS

STATE OF LOUISIANA, THROUGH THE

DEPARTMENT OF HEALTH AND

HOSPITALS; HON. KATHY H.

KLIEBERT, IN HER OFFICIAL

CAPACITY AS SECRETARY,

LOUISIANA DEPARTMENT OF HEALTH JUNE 06, 2022
AND HOSPITALS

 

In Re: Seniors Club LLC, Seniors Club ADHC and PCA Center,
Seniors Club Adult Day Health, Seniors Club, Mr. T.J.
McCoy, Jr., and Mrs. Karen R. McCoy, applying for
supervisory writs, 19th Judicial District Court,
Parish of East Baton Rouge, No. 630653.

 

BEFORE : McCLENDON, WELCH, AND THERIOT, Ju.

WRIT NOT CONSIDERED . Relators failed to provide
decumentation that the writ application was timely filed under
Rule 4-3, Uniform Rules of Louisiana Courts of Appeal. Relators
failed to include all signed return date orders, file-stamped
requests for extension of the return dates, and any signed order
granting such an extension in violation of Rules 4-3 and 4-
5(C) (11), Uniform Rules of Louisiana Courts of Appeal.
Moreover, relators failed to include a copy of each pleading on
which the judgment, order, or ruling was founded, including all
evidence introduced by all parties and admitted at the October
25, 2021 hearing on the “Ex Parte Motion and Order for Defendant
Abandonment and Final Judgment for Plaintiffs; After No Response
From LDH/DHH Defendants in Seven Years,” and a copy of pertinent
court minutes in violation of Rule 4-5(C) (8) and (10).

Supplementation of this writ application and/or an
application for rehearing will not be considered. Uniform Rules
of Louisiana Courts of Appeal, Rules 2-18.7 & 4-9.

In the event relators seek to file a new application with
this court, it must contain all pertinent documentation,
including documentation to show that the original writ
application was timely and the missing items noted above, and
STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

NO. 2022 CW 0356

PAGE 2 OF 2

must comply with Uniform Rules of Louisiana Courts of Appeal,
Rule 2-12.2. Any new application must be filed on or before June

 

20, 2022 and must contain a copy of this ruling.

PMc
JEW
MRT

COURT OF APPEAL, FIRST CIRCUIT

A.Sml)

DEPUTY CLERK OF COURT
FOR THE COURT